DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1-4 and 6-7 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
The application has been amended as follows: 	
					
In the Claims:
Withdrawn Claim 8 and Previously presented Claim 9 are canceled without traverse.

In Claim 1, line 12, after “surface structure portion,” --wherein the low electric conductivity portion covers a side of the surface structure portion and a part of an upper surface of the surface structure portion closer to the trench, and the low electric conductivity portion does not cover another part of the upper surface of the surface structure portion further away from the trench,-- has been inserted.																
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Takaoka et al. (US 2012/0247207 A1). Takaoka et al. does not teach or suggest fairly, either singularly or in combination wherein the low electric conductivity portion covers a side of the surface structure portion and a part of an upper surface of the surface structure portion closer to the trench, and the low electric conductivity portion does not cover another part of the upper surface of the surface structure portion further away from the trench.				Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicants’ disclosure: Kita et al. (US 2005/0099100 A1), Chang et al. (US 2015/0069581 A1), and Yamazaki (US 2018/0175794 A1). 											Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815